Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response application 16/777768 filed on 01/30/20. 

Summary of claims
	
Claims 1-13 are pending.

Claims 1-13 are rejected.	


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karnstedt Curt (US Pub. 2017/0111029).

As to claims 1 and 8 the prior art teach a non-transitory computer readable storage medium comprising stored instructions to measure an amplitude and a phase of a signal of a coil driven at an operating frequency in a wireless charging system, the instructions when executed causing a microcontroller to: 



determine a ratio between the first integer value and the second integer value (see fig 1-3 paragraph 0055-0057); 

select a sampling frequency for sampling the signal, wherein a ratio between the sampling frequency and the operating frequency is same as the ratio between the first integer value and the second integer value (see fig 1-3 paragraph 0056-0060 and summary); 

sample the signal based on the selected sampling frequency to collect a plurality of signal samples (see fig 1, 4-7 paragraph 0106-0109); 

calculate a value representative of the plurality of signal samples using a discrete Fourier transform (DFT) performed based in part on the first integer value and the second integer value (see fig 1, fig 4-7 paragraph 0107-0111); 

and determine the amplitude and the phase of the signal based on the Fourier value (see fig 1-7 paragraph 0109-0112 and background).

As to claims 2 and 9 the prior art teach wherein the signal is a voltage across the coil or a current through the coil (see fig 1-3 paragraph 0044).

As to claims 3 and 10, the prior art teaches, further comprising instructions to transmit the signal to an op-amp circuit, the op-amp circuit configured to modify the signal to be in a predetermined range compatible with an analog-to-digital converter used to sample the signal (see fig 1-5 paragraph 0056-0062).

As to claims 4 and 11 the prior art teaches wherein a number of samples in the plurality of signal samples corresponds to a multiple of the first integer (see fig 1-3 paragraph 0058-0064).

As to claims 5 and 12 the prior art teaches wherein a number of samples in the plurality of signal samples is less than the first integer (see fig 1-6 paragraph 0060-0066 and summary).

As to claims 6 and 13the prior art teaches wherein the amplitude is a root mean square of a magnitude of the value (see fig 1-6 paragraph 0083-0090).

As to claim 7 the prior art teach further comprising instructions to modify an amplitude of the signal to be within a predetermined range for the sampling prior to sampling the signal based on the selected sampling frequency (see fig 1, fig 4-7 paragraph 0112-0118 and background).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851